Appeal (1) from a judgment of the County Court, Westchester County, convicting appellant of forgery in the second degree on four indictments which had been consolidated for trial and sentencing him, as a second felony offender, to serve not less than 10 nor more than 20 years on each indictment, the terms to run concurrently, and (2) from said sentence. Judgment modified on the facts by reducing the sentence to not less than 5 nor more than 10 years on each indictment, the terms to run concurrently. As so modified, judgment unanimously affirmed. Under the circumstances the sentence imposed was, in our opinion, excessive. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Present — Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ.